Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 1-3, 6, 8, 10-11, 14-15, 17-18, 20-21, 39, 42, and 50-51) in the reply filed on 12/01/2021 is acknowledged.
Claims 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.
Response to Amendment
2)	Applicant’s amendments to the claims filed 12/01/2021 are accepted. Claims 1, 14, 20-21, 42, and 51 are amended.
Response to Arguments
3)	Applicant’s arguments, see section titled “Response to Rejections Under 35 U.S.C. § 112”, filed 12/01/2021, with respect to claims 10-11 and 20-21 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 10-11 and 20-21 have been withdrawn. 
Applicant’s arguments, see Paragraph 3 of section titled (bottom of Page 8 – top of page 9) of the section titled “Claim Rejections under 35 U.S.C §§ 102 and 103”, filed 12/01/2021, with respect to claims 1-3, 6, 10, 14-15, and 17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6, 10, 14-15, and 17 as being anticipated by WO9215345 to Haber has been withdrawn. 

12/01/2021 have been fully considered but they are not persuasive. Applicant argues the 35 U.S.C. 102(a)(1) rejections of claims 1-3, 6, 10, 14-15, and 17 as being anticipated by WO9215345, hereinafter Haber; claims 14-15, 17-18, and 20-21 as being anticipated by U.S. Patent No. 5405330, hereinafter Zunitch; the 35 U.S.C. 103 rejection of claims 1, 3, 6, and 8 as being unpatentable over Zunitch; claims 1-3, 6, and 10-11 as being unpatentable over Zunitch in view of Haber; claims 39 and 50 as being unpatentable over Haber in view of U.S. PGPUB 20130041241, hereinafter Felts; claim 42 as being unpatentable over Zunitch in view of U.S. PGPUB 20160324455, hereainfter Crosby; and claim 51 as being unpatentable over Zunitch in view of Haber, further in view of Crosby. 
While the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6, 10, 14-15, and 17 as being anticipated by Haber has been withdrawn, Examiner still takes issue to specific arguments made within the section arguing the rejection, as laid out within this paragraph, before continuing with non-persuasive arguments that do not result in the withdrawal of rejection. Applicant specifically argues in Paragraph 3 (bottom of Page 8 – top of page 9) of the section titled “Claim Rejections under 35 U.S.C §§ 102 and 103” with reference to the use of Haber, that “there is no rigid connection separate from the check valve 28 having any leg. Rather, there is only a liquid path 106 formed in the base 2 that is in fluid communication with the check valve 28 and the needle 78, for example.” This argument is moot, as Haber was not relied upon to teach the subject matter of “having any leg”. Additionally, while Haber does not teach having any leg, this combination of device properties has been rejected within the previous Non-Final Office Action (filed 09/14/2021) via the rejection of claims 10-11 (Page 22) as being 
Applicant argues in Paragraph 5 (second full paragraph of Page 9) of the second titled “Claim Rejections under 35 U.S.C §§ 102 and 103” that “While parts 148 and 134 may be referred to as the flexible connection, part 134 is in fact a hub of the syringe needle holder, and, therefore is not a part of the flexible connection that is disposed between the syringe holder and the injection I…” However, reference numeral 148 is not used within the context of the Zunitch rejection of claim 1, making the argument unpersuasive. Additionally, while Examiner appreciates the distinction pointed out by Applicant with regards to 134 being “a hub of the syringe needle holder”, 134 is still appropriate to use a part of the flexible connection, as it met the claimed limitations required. 
Applicant further argues in Paragraph 5 of “Claim Rejections under 35 U.S.C §§ 102 and 103” that “there is no rigid connection separate from parts 148 and 134 having any leg, and the parts 148, 134 (referred to as the flexible connection) do not include any tube having at least one coil, or one or more of a cylindrical portion or a spherical portion disposed within a portion of the syringe barrel, as recited in amended claim 14. not any part of the injector I, referred to as the syringe barrel.” Reference numeral 148 is not used within the context of the Zunitch rejection for claim 14. Additionally, the U.S.C. 103 rejection of claims 10-11 over Zunitch in view of Haber shows Zunitch teaching a rigid connection separate from the flexible connection having any leg [Page 22 of the Non-Final Rejection filed 09/14/2021], and has the ability to teach one or more of a cylindrical or spherical portion disposed within a portion of the syringe assembly, as required by amended claim 1, as the syringe assembly is the entirety of the device, making the spherical portion of Zunitch disposed “within a portion of the syringe assembly”. Furthermore, Zunitch was not originally relied on to teach “having one or more of at least one coil or a spring-like portion” with reference to a tube.
Regarding Paragraph 6 the section titled “Claim Rejections under 35 U.S.C §§ 102 and 103”, Applicant argues that Felts fails to disclose or suggest all the features of amended claim 1. However, Felts was not used within the Non-Final rejection filed 09/14/2021 to disclose anything beyond the tube comprising at least two layers including an inner layer and an outer layer, the inner layer including material selected for drug product contact and the outer layer including material selected for vapor barrier properties. Therefore, the argument is unpersuasive.
Regarding Paragraph 7 the section titled “Claim Rejections under 35 U.S.C §§ 102 and 103”, Applicant argues that “part 6 of Crosby referred to as a coil portion of the tube 20 in is fact only a coil portion of a needle, and forms no part of a flexible separate from the needle assembly, as recited in amended claim 1.” However, Examiner has not used Crosby to teach that the coil portion is part of a flexible connection separate from the needle assembly, only the structure of the tube having the coil portion, therefore, the argument is unpersuasive. Applicant further argues “Moreover, because the coil portion of Crosby is only a part of the needle, this part cannot possibly have a distal end coupled to the needle assembly, as further recited in amended claim 1. As such, even if Haber was modified or combined with Crosby, as suggested in the Office action, amended claim 1 would still not be satisfied…” However, the Non-Final Action filed 09/14/2021 does not modify Haber with Crosby; it modified Zunitch with Crosby [Page 23], or Zunitch in view of Haber, with Crosby [Page 24]. Therefore, the argument is unpersuasive.
Claim Objections
4)	Claims 1, 14, and 20-21 are objected to because of the following informalities:  
Claim 1, line 10, “barrel and a” should read “barrel, a” for grammatical correctness
Claim 14, line 8, “barrel and a” should read “barrel, a” for grammatical correctness
Claim 20, lines 1-2, “claim 14, the rigid” should read “claim 14, wherein the flexible connection comprises the rigid connection, the rigid” for clarity and to overcome a possible 35 U.S.C. 112(b) rejection for lack of clarity
Claim 21, lines 1-2, “wherein the rigid body connection further includes a body the proximal leg” should read “wherein the rigid body connection further includes a body having the proximal leg and the distal leg, the proximal leg” for clarity

Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, line 2, recites “a rigid connection”. However, it is unclear if this “a rigid connection” is a further recitation of “a rigid connection” of claim 1, line 10, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a rigid connection” of claim 10, line 2, as “the rigid connection”.
	Claim 11, lines 2-3, recite “a proximal leg downwardly and outwardly extending from the body and a distal leg downwardly and outwardly extending from the body”. However, it is unclear whether these “a proximal leg” and “a distal leg” are a further recitation of “a proximal leg or a distal leg” of claim 1, line 11, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, examiner will interpret “wherein the rigid connection further includes a body having a proximal leg downwardly and outwardly extending from the body and a distal leg downwardly and outwardly extending from the body” as “wherein the rigid connection further includes a body having the proximal leg and the distal leg, the proximal leg downwardly and 
	Claim 11 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 10.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10)	Claims 14-15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zunitch et al. (U.S. Patent No. 5405330), hereinafter Zunitch.
Regarding claim 14, Zunitch teaches a syringe assembly (as shown in Fig. 5) for drug delivery device (as shown in Fig. 5), the syringe assembly comprising: 
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);

	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having one or more of a proximal leg (as shown in Annotated Fig. 6) or a distal leg (Fig. 6; 320),  or (3) one or more of a cylindrical or spherical portion (Fig. 5; 314) disposed within a portion of the syringe assembly (Examiner interprets the spherical portion 314 to be disposed within a portion of the syringe assembly, as the syringe assembly is the device of Fig. 5 as a whole);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 6), allowing the needle to be disposed in various positions within the drug delivery device during one or more of assembly, actuation, or use of the drug delivery device.

    PNG
    media_image1.png
    303
    537
    media_image1.png
    Greyscale

Annotated Fig. 6

Regarding claim 15, Zunitch teaches the syringe assembly of claim 14, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 5)
Regarding claim 17, Zunitch teaches the syringe assembly of claim 14, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 6).
Regarding claim 20, Zunitch teaches the syringe assembly of claim 14, wherein the flexible connection comprises the rigid connection, the rigid connection for preventing movement of the flexible connection in the filling position [Col. 8, lines 24-26] and having a proximal portion (Fig. 5; 332) coupled to the distal end of the syringe barrel and a distal portion (Fig. 5; 320) coupled to a needle hub (through intervening structure, as shown in Fig. 5) [Col. 9, lines 3-9].

Claim Rejections - 35 USC § 103
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch.
	Regarding claim 18, Zunitch teaches the syringe assembly of claim 14, wherein the flexible connection includes a width that is one or more of substantially the same or less than a width of the syringe barrel (as shown in Fig. 5), and a length (as shown in Fig. 5), the flexible connection being movable along any point along the length or width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated 
	While Zunitch teaches “the present invention is not limited to the embodiments described above, but encompasses any and all embodiments within the scope of the following claims” [Col. 9, lines 57-60], Zunitch fails to explicitly teach wherein a length of the flexible connection is less than a length of the syringe barrel.
Zunitch teaches a second embodiment of a syringe assembly (as shown in Fig. 1) for a drug delivery device (as shown in Fig. 1), the syringe assembly comprising:
	a syringe barrel (as shown in Annotated Fig. 1; and [“carpule E”, Col. 6, line 21]) having a longitudinal axis (Fig. 2; A);
	a needle assembly (Fig. 1; 120, 164, 166) operatively coupled to the syringe barrel [Col. 6, lines 19-23], the needle assembly having a needle (Fig. 1; 120); and
	a flexible connection (Fig. 1; 134, 136, 168) disposed between the syringe barrel and the needle assembly, the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening structures, as shown in Fig. 1) and a distal end coupled to the needle assembly (as shown in Fig. 1) and (2) a tube (Fig. 1; 114);
	wherein the flexible connection enables the needle assembly to be movable from a filling position (as shown in Fig. 1) in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 1), to an actuated position (as shown in Fig. 2), in which the longitudinal axis of the needle (Fig. 2; B) is not generally parallel to the longitudinal axis of the syringe barrel (as 
wherein the flexible connection includes a width that is substantially the same as a width of the syringe barrel (Examiner interprets Zunitch to meet this claim limitation, as the width of the syringe barrel where the syringe barrel comes into contact with the flexible member is substantially the same as the width of the flexible member) and a length that is less than a length of the syringe barrel (as shown in Fig. 1), the flexible connection being movable at any point along the length or the width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle (Fig. 1; 170), and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 2).

    PNG
    media_image2.png
    489
    537
    media_image2.png
    Greyscale

Annotated Fig. 1

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the flexible connection of Zunitch to explicitly be less than a length of the syringe barrel, as taught by the secondary embodiment of Zunitch. Doing so would be within the scope of the claims of Zunitch, and therefore encompasses the invention of Zunitch as taught. Additionally, it has been upheld that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
14)	Claim 1-3, 6, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch, in view of Haber et al. (W.I.P.O. 9215345), hereinafter Haber.
	Regarding claim 1, Zunitch teaches a drug delivery device (as shown in Fig. 5) comprising: 
	a housing (Fig. 5; I) having an actuating mechanism [“plunger”, Col. 9, line 26]; and
	a syringe assembly (as shown in Fig. 5) disposed within the housing (Examiner interprets Zunitch to meet this claim limitation, as the flexible connection and the syringe barrel (defined later), which are part of the syringe assembly, are held within “I”) and 
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having one or more of a proximal leg (as shown in Annotated Fig. 6) or a distal leg (Fig. 6; 320),  or (3) one or more of a cylindrical or spherical portion (Fig. 5; 314) disposed within a portion of the syringe assembly (Examiner interprets the spherical portion 314 to be disposed within a portion of the syringe assembly, as the syringe assembly is the device of Fig. 5 as a whole);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel 
	However, Zunitch fails to teach wherein the needle is disposed in various position within the housing.
	Haber teaches a drug delivery device (as shown in Fig. 1) comprising: 
	a housing (Fig. 1; 4, 6, and 8) having an actuating mechanism (Fig. 1; 32); and
	a syringe assembly (Fig. 1; 2) disposed within the housing (as shown in Fig. 3) and operatively coupled to the actuating mechanism (as shown in Fig. 3); and
a flexible connection (Fig. 3; 28) [Page 6, lines 9-12] disposed between the syringe barrel and the needle assembly (as shown in Fig. 3), the flexible connection comprising (1) a proximal end coupled to the syringe barrel (as shown in Fig. 4) a distal end coupled to the needle assembly (via 106, as shown in Fig. 4), or (2) a tube (Fig. 4; 54); 
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be delivered), to an actuated position (as shown in Fig. 8), in which the longitudinal axis of the needle is not generally parallel to the longitudinal axis of the syringe barrel, allowing the needle to be disposed in various positions within the housing during one or more of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Zunitch such that the needle is disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device. Doing so would increase patient safety by reducing access to the needle, and reduce patient anxiety with regards to potential viewing of the needle more than necessary.
Regarding claim 2, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the needle assembly further comprises a needle hub [Col. 9, lines 3-9] attached to the needle and the needle is stationary relative to the needle hub [Col. 9, lines 10-23].
Regarding claim 3, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 5)
Regarding claim 6, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 6).
Regarding claim 8, Zunitch in view of Haber teaches the syringe assembly of claim 1, wherein the flexible connection includes a width that is one or more of substantially the same or less than a width of the syringe barrel (as shown in Fig. 5), and a length (as shown in Fig. 5), the flexible connection being movable along any point 
	While Zunitch in view of Haber teaches “the present invention is not limited to the embodiments described above, but encompasses any and all embodiments within the scope of the following claims” [Col. 9, lines 57-60, Zunitch], Zunitch in view of Haber fails to explicitly teach wherein a length of the flexible connection is less than a length of the syringe barrel.
Zunitch teaches a second embodiment of a drug delivery device (as shown in Fig. 1), the syringe assembly comprising:
	a syringe barrel (as shown in Annotated Fig. 1; and [“carpule E”, Col. 6, line 21]) having a longitudinal axis (Fig. 2; A);
	a needle assembly (Fig. 1; 120, 164, 166) operatively coupled to the syringe barrel [Col. 6, lines 19-23], the needle assembly having a needle (Fig. 1; 120); and
	a flexible connection (Fig. 1; 134, 136, 168) disposed between the syringe barrel and the needle assembly, the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening structures, as shown in Fig. 1) and a distal end coupled to the needle assembly (as shown in Fig. 1) and (2) a tube (Fig. 1; 114);
	wherein the flexible connection enables the needle assembly to be movable from a filling position (as shown in Fig. 1) in which a longitudinal axis of the needle assembly 
wherein the flexible connection includes a width that is substantially the same as a width of the syringe barrel (Examiner interprets Zunitch to meet this claim limitation, as the width of the syringe barrel where the syringe barrel comes into contact with the flexible member is substantially the same as the width of the flexible member) and a length that is less than a length of the syringe barrel (as shown in Fig. 1), the flexible connection being movable at any point along the length or the width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle (Fig. 1; 170), and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the flexible connection of Zunitch in view of Haber to explicitly be less than a length of the syringe barrel, as taught by the secondary embodiment of Zunitch. Doing so would be within the scope of the claims of Zunitch, and therefore encompasses the invention of Zunitch in view of Haber as taught. Additionally, it has been upheld that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10, Zunitch in view of Haber teaches the syringe assembly of claim 2, wherein the flexible connection comprises the rigid connection, the rigid connection having a proximal portion (Fig. 5; 332) coupled to the distal end of the syringe barrel and a distal portion (Fig. 5; 320) coupled to a needle hub (through intervening structure, as shown in Fig. 5) [Col. 9, lines 3-9].
Regarding claim 11, Zunitch in view of Haber teaches the syringe assembly of claim 11, wherein the rigid body connection further includes a body (Fig. 5; 346) having the proximal leg and the distal leg, the proximal leg downwardly and outwardly extending from the body (as shown in Fig. 6) and the distal leg (Fig. 6; 320) downwardly and outwardly extending from the body (as shown in Fig. 6).
15)	Claims 1 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in view of Haber, further in view of Crosby et al. (U.S. PGPUB 20160324455), hereinafter Crosby (Examiner notes that the current rejection of claim 1 is slightly different than the previous 35 U.S.C. 103 rejection of claim 1 using Zunitch in view of Haber).
Regarding claim 1, Zunitch teaches a drug delivery device (as shown in Fig. 5) comprising: 
	a housing (Fig. 5; I) having an actuating mechanism [“plunger”, Col. 9, line 26]; and

	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having one or more of a proximal leg (as shown in Annotated Fig. 6) or a distal leg (Fig. 6; 320), (2) a tube (Fig. 5; 348), or (3) one or more of a cylindrical or spherical portion (Fig. 5; 314) disposed within a portion of the syringe assembly (Examiner interprets the spherical portion 314 to be disposed within a portion of the syringe assembly, as the syringe assembly is the device of Fig. 5 as a whole);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in 
	However, Zunitch fails to teach wherein the tube has one or more of at least one coil or a spring-like portion, and the needle is disposed in various position within the housing.
	Haber teaches a drug delivery device (as shown in Fig. 1) comprising: 
	a housing (Fig. 1; 4, 6, and 8) having an actuating mechanism (Fig. 1; 32); and
	a syringe assembly (Fig. 1; 2) disposed within the housing (as shown in Fig. 3) and operatively coupled to the actuating mechanism (as shown in Fig. 3); and
a flexible connection (Fig. 3; 28) [Page 6, lines 9-12] disposed between the syringe barrel and the needle assembly (as shown in Fig. 3), the flexible connection comprising (1) a proximal end coupled to the syringe barrel (as shown in Fig. 4) a distal end coupled to the needle assembly (via 106, as shown in Fig. 4), or (2) a tube (Fig. 5; 348); 
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be delivered), to an actuated position (as shown in Fig. 8), in which the longitudinal axis of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Zunitch such that the needle is disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device. Doing so would increase patient safety by reducing access to the needle, and reduce patient anxiety with regards to potential viewing of the needle more than necessary.
	However, Zunitch in view of Haber fails to teach wherein the tube has one or more of at least one coil of a spring-like portion.
	Crosby teaches a drug delivery device (as shown in Fig. 2) with a tube (Fig. 2; 20), and the tube further comprises a coil portion (Fig. 1; 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber to further comprise a coil portion, as taught by Crosby. Doing so would help decrease the amount of pain experienced by the individual being injected with the drug delivery device [Paragraph 0029].
	Regarding claim 51, Zunitch in view of Haber in view of Crosby teaches the syringe assembly of claim 1, wherein the flexible connection comprises the tube. Crosby further teaches the at least one coil or spring-like portion having a proximal end adapted 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber in view of Crosby to have the at least one coil or spring-like portion have a proximal end adapted to be coupled to the syringe barrel and a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would allow for proper connection of the tube to the syringe assembly for usage.
16)	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in view of Haber, in view of Crosby, further in view of Felts (U.S. PGPUB 20130041241), hereinafter Felts.
	Regarding claim 50, Zunitch in view of Haber in view of Crosby teaches the drug delivery device of claim 1. However, Zunitch in view of Haber in view of Crosby fails to teach wherein the tube comprises at least two layers including an inner layer and an outer layer, the inner layer including a material selected for drug product contact, and the outer layer including material selected for vapor barrier properties.
	Felts teaches a syringe assembly (Fig. 2; 12) with a tube (Fig. 2; 14), and the tube comprises at least two layers (Fig. 2; 30 and 34) including an inner layer (Fig. 2; 34) and an outer layer (Fig. 2; 30), the inner layer including material selected for drug product contact [Paragraphs 0095 and 0100], and the outer layer including material selected for vapor barrier properties [Paragraph 0092].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber 
17)	Claims 14 and 42 rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in view of Crosby.
Regarding claim 14, Zunitch teaches a syringe assembly (as shown in Fig. 5) for drug delivery device (as shown in Fig. 5), the syringe assembly comprising: 
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5), a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and a rigid connection (Fig. 5; 320, 332, 342, 344, 346) separate from the flexible connection, and having one or more of a proximal leg (as shown in Annotated Fig. 6) or a distal leg (Fig. 6; 320), (2) a tube (Fig. 5; 348), or (3) one or more of a cylindrical or spherical portion (Fig. 5; 314) disposed within a portion of the syringe assembly (Examiner interprets the spherical portion 314 to be disposed within a portion of the syringe assembly, as the syringe assembly is the device of Fig. 5 as a whole);

	However, Zunitch fails to teach wherein the tube has one or more of at least one coil or a spring-like portion. 
	Crosby teaches a drug delivery device (as shown in Fig. 2) with a tube (Fig. 2; 20), and the tube further comprises a coil portion (Fig. 1; 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch to further comprise a coil portion, as taught by Crosby. Doing so would help decrease the amount of pain experienced by the individual being injected with the drug delivery device [Paragraph 0029].
	Regarding claim 42, Zunitch in view of Crosby teaches the syringe assembly of claim 1, wherein the flexible connection comprises the tube. Crosby further teaches the at least one coil or spring-like portion having a proximal end adapted to be coupled to the syringe barrel (via Fig. 2; 10) and a distal end adapted to be formed with the needle assembly (Fig. 1; 4).

18)	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch, in view of Crosby, further in view of Felts.
	Regarding claim 39, Zunitch in view of Crosby teaches the drug delivery device of claim 1. However, Zunitch in view of Haber in view of Crosby fails to teach wherein the tube comprises at least two layers including an inner layer and an outer layer, the inner layer including a material selected for drug product contact, and the outer layer including material selected for vapor barrier properties.
	Felts teaches a syringe assembly (Fig. 2; 12) with a tube (Fig. 2; 14), and the tube comprises at least two layers (Fig. 2; 30 and 34) including an inner layer (Fig. 2; 34) and an outer layer (Fig. 2; 30), the inner layer including material selected for drug product contact [Paragraphs 0095 and 0100], and the outer layer including material selected for vapor barrier properties [Paragraph 0092].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Crosby to comprise at least two layers, including an inner layer and an outer layer, as taught by Felt. Doing so would help to prevent drug from migrating out of the tubing when not in use [Paragraph 0100].
Conclusion
19)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783